Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered. Claims 2, 4-6, 8, 11-14 and 17-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of MacLaughlin (US 4,892,227).
Regarding claim 1, Giornelli discloses a packaging system (See Figs. 1-3) for packaging food contents (at C in Fig. 2 – see [0022] and comprising at least one packaging unit (1), the at least one packaging unit including a plurality of sub units (sub units 2) having side walls of a tapered structure towards a narrow end from a first opposing surface at an end opposite the narrow end, the first opposing surface having a rectangular shape and forming a lid (at 3), wherein the plurality of sub units have a pyramid shape that, when forming the at least one packaging unit, which comprises an inner volume which uses substantially the entire inner volume of the at least one packaging unit, and are configured to be positioned so that the first opposing surfaces form an outside of the at least one packaging unit (as shown in Fig. 3); wherein the food contents to be packaged are located within at least one of the plurality of sub units (see Fig. 2 at C), and said food contents are accessed by removing the lid (see Fig. 2 at C). Giornelli discloses the claimed invention except for the specific layers of the lid.
However, MacLaughlin teaches a container (See Figs. 1 and 2a) comprising sidewalls (at 20 in Fig. 2a) and a lid (22), wherein the lid comprises an inner first layer (28) made of foil (column 3, lines 64-65) facing the contents and being exposed to the contents, and an outer second layer (26) made from polypropylene material, wherein the side wall is also made from polypropylene material (column 5, lines 59-69), for the purpose of protecting the contents of the container (column 5, lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lids of Giornelli to have the layered structure as taught MacLaughlin order to better protect the contents of the container. Furthermore, the due to the thickness and material .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of MacLaughlin (US 4,892,227) as applied to claim 1 above, and further in view of Slendebroek et al. (US 6,343,700). As described above, Giornelli-MacLaughlin discloses the claimed invention except for the express disclosure that an intersection of two sidewalls is curved. However, Slendebroek teaches a container (10) comprising sidewalls (at 20/30/40/50), wherein the intersections of the sidewalls (corners 64) are rounded for the purpose of preventing injury caused by sharp corners (column 4, lines 8-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersections of the side walls of Giornelli-MacLaughlin to be rounded (or curved) as taught by Slendebroek in order to prevent injury caused by sharp corners (side wall intersections).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735